MURRAY, C. J.
— This case was improperly tried under the old act concerning appeals from justices ’ to county courts, after the present act had gone into effect, and the parties, if they felt themselves injured by the first decision of the county court, should have appealed to this court; it is, however, now too late to correct this informality. The second judgment of the county court, now appealed from, is void, under the former decisions of this court, as the judge who tried the case has failed to find his conclusions of law and fact, as required by the statute.
Judgment reversed, a new trial ordered, costs to abide the result.
Me concur: Heydenfeldt, J.; Bryan, J.